972 So. 2d 893 (2007)
Emma CARTA, Appellant/Cross-Appellee,
v.
Edgar CARTA, Appellee/Cross-Appellant.
Nos. 3D06-2521, 3D07-753.
District Court of Appeal of Florida, Third District.
October 31, 2007.
Rehearing and Rehearing Denied January 30, 2008.
Montalvo and Associates and Armando Montalvo, Miami; Margaret S. Brodsky, for appellant/cross-appellee.
Andrew C. Barnard, Miami, for appellee/cross-appellant.
Before RAMIREZ, SUAREZ and ROTHENBERG, JJ.
Rehearing and Rehearing En Banc Denied January 30, 2008.
SUAREZ, J.
In Case Number 3D06-2521, we affirm the trial court's final judgment with respect to the Florida court's jurisdiction over the persons and property of the parties. In Case Number 3D07-753, with respect to attorney's fees, we reverse the decision of the trial, court and remand with directions to comply with this Court's June 14, 2005 Order, Case Number 3D04-3113, granting appellant Emma Carta's motion for attorney's fees and remanding to fix the amount.
Affirmed in part, reversed in part.